DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-25 directed to an invention non-elected without traverse.  Accordingly, claims 14-25 have been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The following are the closest prior arts found by the examiner teaching parts of the invention as discussed below.
Ko (U.S. 2013/0177128) teaches: a shift register disposed on a glass substrate, wherein the shift register includes a first to a third transistors, each of which has a first terminal, a second terminal and a control terminal, the second terminal of the first transistor, the control terminal of the second transistor and the first terminal of the third transistor are electrically connected to a first node having a first node potential, the first terminal of the first transistor receives one of a start-up pulse and a (N-1)-th stage pulse, a first terminal of the second transistor receives a time pulse signal, and the control terminal of the third transistor receives a (N+2)-th stage pulse, comprises steps of: using the (N-1)-th stage pulse to pre-charge the first node; when the 
Shi (U.S. 2020/0184894) teaches: The pixel driving circuit comprises a driving unit (20), and a boosting sub-circuit (10) connected to the driving unit. The boosting sub-circuit is configured to increase a voltage outputted by an output end (20a) of the driving unit. A light emitting unit (30) is connected to the boosting sub-circuit. The light emitting unit is configured to receive the boosted voltage. The boosting sub-circuit includes a capacitor unit and a switch unit. The driving unit is a driving crystal. The switch unit is configured to conduct conduction between the first electrode and the second node in the capacitor unit. The switch unit includes a first transistor, a second transistor, a third transistor, and a fourth transistor (see Fig. 3).
Nonaka (U.S. 2004/0169548) teaches: step-up apparatus including level shift circuits capable of a low breakdown voltage ([0009]; Fig. 11).
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A drive circuit having all the claimed features of applicant's invention, specifically including the specific connection of the components of the step-up unit, the plurality of signal input terminals and the signal output terminal, as set forth in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622   



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622